DISMISS; and Opinion Filed April 14, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00400-CV

                        IN RE AARON EARL CARTER JR., Relator

                 Original Proceeding from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-0100923-UQ

                             MEMORANDUM OPINION
                         Before Justices FitzGerald, Francis, and Lewis
                                   Opinion by Justice Lewis


       The Court has received a pleading from pro se petitioner Aaron Earl Carter, Jr. styled as

a “Petition for This Court to Vacate Its Mandate Issued on October 30, 2003” in which he

contends this Court must set aside its mandate in his appeal because the trial court granted a new

trial before this Court issued its judgment and mandate in the appeal. The facts and issues are

well known to the parties, so we need not recount them herein.

       The Court’s plenary power over its judgment in the appeal has expired. TEX. R. APP. P.

19.1, 19.3.   Because the Court’s plenary power over the appeal has long expired, any issue

raised is not one that is within this Court’s appellate jurisdiction. Thus, the Court treats the

motion as a petition for extraordinary relief and considers whether it has the power to grant the

requested relief pursuant to the Court’s statutorily limited powers under Section 22.221 of the

Texas Government Code.
        The underlying nature of relator’s complaint is that he has is being illegally confined

because he was granted a new trial that has not yet been held.      That claim must be raised by

petition for writ of habeas corpus and this Court has no post-conviction habeas corpus

jurisdiction in felony cases. While the courts of appeals have concurrent mandamus jurisdiction

with the Court of Criminal Appeals in some post-conviction proceedings, Padilla v. McDaniel,

122 S.W.3d 805, 808 (Tex. Crim. App. 2003) (forensic DNA testing), only the Court of Criminal

Appeals has jurisdiction in cases collaterally attacking a final judgment of conviction of a felony.

See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2010); In re Turk, No. 14-09-00129-

CR, 2009 WL 396197, at *1 (Tex. App.—Houston [14th Dist.] Feb. 19, 2009, no pet.) (mem.

op.); In re Bailey, No. 14-06-00841-CV, 2006 WL 2827249, at *1 (Tex. App.—Houston [14th

Dist.] 2006, orig. proceeding) (mem. op.); In re McAfee, 53 S.W.3d 715, 717 (Tex. App.—

Houston [1st Dist.] 2001, orig. proceeding). “Article 11.07 contains no role for the courts of

appeals; the only courts referred to are the convicting court and the Court of Criminal Appeals.”

In re McAfee, 53 S.W.3d at 718.

        Accordingly, the Court DENIES the request to withdraw its mandate and DISMISSES

relator’s petition to the extent it seeks extraordinary relief.




                                                        /David Lewis/
                                                        DAVID LEWIS
                                                        JUSTICE


140400F.P05




                                                  –2–